-Appeal by defendant from parts of a judgment rendered against him in the County Court of Broome County after trial, without a jury, in plaintiff’s favor in an action on an account stated and from an order denying defendant’s motion to amend the judgment. Plaintiff’s proofs established an account stated. The variance in the amount as pleaded and proved did not call for a nonsuit. The amount allowed on defendant’s counterclaim was not against the weight of evidence. Judgment and order unanimously affirmed, with costs. Present —• Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.